BOOCHEVER, Circuit Judge,
concurring:
I concur in the result because I agree that we are bound by the authorities cited in the opinion in our review of military decisions. Otherwise, I would be inclined to apply the same standard used by the Supreme Court to review congressional decision-making about the military, and determine whether the military, in exercising its discretion, properly examined alternatives to the regulations at issue in an effort to minimize the burden on the free exercise of religious beliefs. See Rostker v. Goldberg, 453 U.S. 57, 70-74, 101 S.Ct. 2646, 2654-56, 69 L.Ed.2d 478 (1981) (deferring to Congress’ “studied choice” not to draft worn-*1418en); Schlesinger v. Ballard, 419 U.S. 498, 508-10, 95 S.Ct. 572, 577-78, 42 L.Ed.2d 610 (1975) (discussing legislative history as showing Congress’ rational basis for establishing different promotion requirements for men and women in the Navy).